Citation Nr: 0827074	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  04-29 299	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for residuals of a head 
injury. 

2. Entitlement to service connection for back disability to 
include as secondary to a service-connected left knee 
disability. 

3. Entitlement to service connection for a bilateral hip 
disability to include as secondary to a service-connected 
left knee disability.  

4. Entitlement to service connection for a right knee 
disability to include as secondary to a service-connected 
left knee disability.  

5. Entitlement to service connection for bilateral ankle 
disability to include as secondary to a service-connected 
left knee disability.  


REPRESENTATION

Veteran represented by:  to be clarified



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served in the New York 
Army National Guard from October 1984 to November 1999 with a 
period of active duty for training from August 1985 to 
January 1986.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in September 2003 and December 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  

The veteran requested a hearing before a Veterans Law Judge, 
but he canceled the hearing that had been scheduled for 
January 2007.  

In a letter in October 2006, the veteran raised the claim for 
increase for the service-connected left knee disability, 
which is referred to the RO for further appropriate 
consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In December 2001, the veteran appointed Disabled American 
Veterans as his representative. 



In September 2005, a private attorney notified the RO that 
the veteran requested her assistance with claims that had 
been appealed to the Board, and requested that she be allowed 
to act as his representative.  In November 2005, the RO 
recognized the attorney as the veteran's representative and 
notified her that a copy of the veteran's claims file was 
forthcoming.  She subsequently submitted arguments on behalf 
of the veteran.  

Although the RO notified the veteran of the Veterans Claims 
Assistance Act of 2000 (VCAA) by letters, dated in September 
2002 and June 2004, the notice failed to identify the 
specific claims for which the veteran had made application 
and failed to address the claim of service connection for 
residuals of a head injury and the claims of secondary 
service connection.  

In May 2006, the veteran authorized the RO to obtain medical 
records from Naveed Ahmad, M.D.  The RO requested the 
records, but there was no response from the physician, and 
did not notify the veteran that the records were not 
obtained.  

On VA examinations in July 2003 and in August 2003, the 
examiners did not furnish any opinion regarding whether the 
hip, back, right knee, or ankle disabilities were secondary, 
that is, either caused or aggravated by the service-connected 
left knee disability, as claimed by the veteran.  

In light of the above, the Board determines that further 
procedural and evidentiary development is needed before 
deciding the appeal.  Accordingly, the case is REMANDED for 
the following action:

1. Request from the veteran a VA Form 
22a, or its equivalent, appointing the 
private attorney as his representative.



2. Ensure VCAA compliance with regard 
to the claim of service connection for 
residuals of a head injury and the 
claims of secondary service connection 
for back, bilateral hip, right knee, 
and bilateral ankle disabilities.

3. Ask the New York National Guard for 
documentation of any periods of active 
duty for training after January 1986 
and from 1989 to 1999. 

4. In accordance with 38 C.F.R. 
§ 3.159(e), notify the veteran that the 
medical records of Naveed Ahmad, M.D., 
were not obtained. 

5. Schedule the veteran for a VA 
orthopedic examination with the claims 
folder to determine whether: 

a). It is at least as likely as 
not that any back, bilateral hip, 
right knee, or bilateral ankle 
disability found on examination is 
due to injury or disease during 
the veteran's period of active 
duty for training from August 1985 
to January 1986; and,  

b). It is at least as likely as 
not that any back, bilateral hip, 
right knee, or bilateral ankle 
disability found on examination is 
due to the service-connected left 
knee disability, or whether any 
disability has been made 
permanently worse beyond natural 
progression as the result of the 
service-connected left knee 
disability.

In formulating an opinion, the examiner 
is asked to:

a). Comment on the statement, 
dated in the June 2002, of Naveed 
Ahmad, M.D., indicating that the 
veteran suffered from severe head 
and back pain due to previous 
injury; and on the statement, 
dated in September 2002, of Frank 
Folk, M.D., that the veteran's 
back, knee, and ankles injuries 
were directly related to the 
constant lifting of boxes during 
the course of his work from 1995 
to 1999; and, 

b). Consider that the term "at 
least as likely as not" does not 
mean "within the realm of 
possibility."  Rather, it means 
that the weight of the medical 
evidence both for and against 
causation is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against causation.

5. After the above development is 
completed, readjudicate the claims.  If 
any benefit sought on appeal remains 
denied, furnish the veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).




